Citation Nr: 1641517	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression ("psychiatric disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 2000 to November 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for January 27, 2016, at the Waco RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Due to recent letters sent to the Veteran's last known address being returned as undeliverable, additional attempts were made to contact him but were unsuccessful.  In September 2016, the Veteran's representative advised the Board that he has been unable to contact the Veteran.  The Board finds that further attempts to contact the Veteran would be futile.  

Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD with depression have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is in receipt of a 50 percent disability rating for his service-connected psychiatric disability throughout the increased rating period on appeal.  He contends that his psychiatric symptoms, which include panic attacks and occupational and social impairment with deficiencies in his work, family relations, and mood, warrant at least a 70 percent disability rating.   

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 10 percent disability rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 50 percent for the service-connected psychiatric disability have not been met for any part of the increased rating period on appeal.  

Throughout the rating period on appeal, the Veteran's psychiatric disability has been productive of, at most, occupational and social impairment resulting in reduced reliability and productivity due to symptoms no higher than that represented by the 50 percent criteria, including: depression, irritability, social isolation, obsessional rituals, insomnia, and occasional panic attacks.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher 70 percent evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

For instance, VA treatment notes from 2010 to the present indicate that the Veteran has been well-groomed, fully-oriented, speech has been normal, thought processes coherent and goal-directed, that there have been no delusions, no homicidal or suicidal ideations, and that insight and judgment has been fair to good, weighing against the assignment of a higher disability rating (see, e.g., VA treatment notes in VBMS dated August 17, 2010, August 30, 2010, June 10, 2013, September 26, 2013, September 25, 2014, November 3, 2014, and VA examination report dated November 3, 2010; and Virtual VA, CAPRI entry 07/02/13, Mental Health Attending Notes dated 1/18/11,  p. 193; 3/22/11, p. 181; 1/31/12, p. 170; 6/25/12, p. 157; 9/10/12, p. 153; Mental Health Inpatient Note dated 9/13/12, p. 69).

The Veteran was afforded a VA examination in November 2010.  He reported symptoms including insomnia, irritability and anger with instances of aggression towards coworkers and road rage, lack of interest in social pursuits, mild difficulty with short-term memory, lack of focus, intrusive thoughts, obsessive or ritualistic behavior, insomnia, mild depressive symptoms, and mild and occasional panic attacks.  The Veteran stated that his depressive symptoms did not last for days or weeks on end, but were less frequent, and that his last panic attack occurred three months prior.  Moreover, despite these symptoms, he reported that he had a good relationship with his parents, step-parents, and siblings.  In addition, although he reported being previously fired due to hostility and verbal aggression towards a coworker, he had held his current job for three or four months.  The VA examiner concluded that the Veteran experienced reduced reliability and productivity due to his PTSD signs and symptoms.  The November 2010 VA examination report provides highly probative evidence against the current claim for a higher rating.

In January 2012, the Veteran's treating VA psychiatrist wrote a letter on his behalf stating that he was compliant with treatment recommendations and was taking medication, but that they should not interfere with his ability to attend school and/or perform in classes.  Further, she opined that the Veteran was able to participate in a commercial truck driving course and employment, providing highly probative evidence against the current claim for a higher disability rating.  

More recent treatment notes, particularly from May 2015, indicate that the Veteran was working two jobs, 60 hours per week, again weighing heavily against the assignment of a higher rating as it does not reflect a level of occupational impairment that more nearly approximates a 70 percent disability rating.  

Finally, most of the GAF scores assigned during the increased rating period on appeal, ranging from 52 to 55, indicate only moderate symptoms, and are commensurate with the current 50 percent disability rating.  The Board notes that there are several GAF scores reflecting more serious symptoms, such as the GAF scores of 43 and 50 assigned in August 2010, 43 assigned in October 2010, and 45 assigned in September 2012.  Such GAF scores reflect "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  However, the Board finds that these scores do not accurately reflect the severity of the Veteran's symptoms as indicated by his own descriptions and as discussed above.  Namely, he has consistently denied suicidal ideation and has been able to maintain employment during the rating period on appeal, and the level of his occupational and social impairment has simply not reached the level of that reflected by a 70 percent disability rating at any time during the rating period on appeal.  In other words, the higher GAF scores do not warrant a higher disability rating as they are outweighed by the more probative descriptions of symptoms provided by the Veteran and recorded by the examining and treating providers.

The Board also acknowledges that the Veteran has reported symptoms which are listed under the 70 percent rating category, such as obsessional rituals and impaired impulse control.  However, in light of his good relationships with some of his family members and ability to maintain one to two jobs throughout the rating period, the Board finds that these symptoms do not result in occupational and social impairment with deficiencies in most areas, and, thus, do not warrant the assignment of a higher, 70 percent, disability rating.  

In sum, the lay and medical evidence of record relevant to the entire rating period on appeal weighs against a grant of a disability rating in excess of 50 percent.  Review of the evidence shows that throughout the increased rating period on appeal, the Veteran's psychiatric disability maintained a level of severity adequately represented by the 50 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  First, although he certainly experiences occupational difficulties due to his psychiatric symptoms, he has been able to consistently maintain employment, and, in fact, has been able to balance two jobs at times.  Moreover, the Veteran's judgment and thinking were consistently found by his treating and examining providers to be fair to good, and he consistently reported good relationships with his parents and siblings.  Finally, most of the GAF scores reflect moderate symptoms, which is commensurate with the current rating.  The weight of the evidence simply does not demonstrate occupational and social impairment with deficiencies in most areas.  

In this regard, it is important for the Veteran to understand that a 50 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognizes the Veteran's problems with due to his psychiatric symptoms, indicating generally a 50 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the initial rating period.  For reasons cited above, they do not, for any part of the initial rating period on appeal.

Based upon the foregoing, the Board finds that the criteria for a disability rating in excess of 50 percent for the Veteran's psychiatric disability have not been met for any part of the initial rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's psychiatric disability, his sole service-connected disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service-connected disability, he is currently employed, and has not indicated he is unable to work or attend school due to his psychiatric disability (nor does the evidence of record suggest this).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   VA's duty to notify was satisfied by way of an October 2010 letter.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating his psychiatric disability.  As noted above, VA provided the Veteran with an examination in November 2010.  The Veteran's history was taken, and a complete examination and interview was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 50 percent for service-connected posttraumatic stress disorder with depression is denied for the entire rating period on appeal.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


